Exhibit 10.11
AXS-ONE INC.




Waiver of Participation Rights


1.           Background.  The undersigned, being holders (the “Holders”) of
Series A 6% Secured Convertible Promissory Notes, Series B 6% Secured
Convertible Promissory Notes, Series C 6% Convertible Promissory Notes, Series D
6% Convertible Promissory Notes and/or Series E 6% Convertible Promissory Notes
and Common Stock Purchase Warrants (the “Securities”) of AXS-One Inc., a
Delaware corporation (the “Company”), have certain rights of participation
(“Participation Rights”) pursuant to Section 4.7 of the Convertible Note and
Warrant Purchase Agreement, dated as of October 30, 2008 (the “October 2008
Agreement”), among the Company and the Holders, pursuant to which each Holder
has a right to purchase its respective pro rata share (based on the ratio that
the aggregate amount of Securities purchased by it pursuant to the Convertible
Note and Warrant Purchase Agreement, dated as of May 29, 2007 (the “May 2007
Agreement”), the Convertible Note and Warrant Purchase Agreement, dated as of
November 13, 2007 (the “November 2007 Agreement”), the Convertible Note and
Warrant Purchase Agreement, dated as of July 24, 2008 (the “July 2008
Agreement”) and/or the October 2008 Agreement bears to the aggregate amount of
Securities purchased by all such Holders pursuant to the May 2007 Agreement, the
November 2007 Agreement, the July 2008 Agreement and/or the October 2008
Agreement) of an aggregate of thirty percent (30%) of the securities being
offered by the Company in any future equity financing (including debt with an
equity component) during the period beginning on the Closing Date (as defined in
the October 2008 Agreement) and ending two (2) years after the date of the
October 2008 Agreement.


2.           Waiver of Participation Rights.  The Company now desires to conduct
a new round of financing, in which it will offer for sale and issue its Series
2009 5% Secured Convertible Promissory Notes (the “New Securities”), pursuant to
a Standby Convertible Note Purchase Agreement dated as of June 26, 2009, among
the Company and each party set forth therein as a purchaser.  The Holders hereby
acknowledge that they have received and reviewed the New Agreement, and do
hereby waive their Participation Rights held pursuant to Section 4.7 of the
October 2008 Agreement with respect to the New Securities and any other
securities issued pursuant to the terms of the New Securities.


3.           Execution in Counterparts.  This agreement may be executed in two
or more counterparts, each of which shall be deemed an original but which
together shall constitute one and the same instrument.  The executed signature
pages hereto may be delivered by facsimile or other means of electronic image
transmission, such a copy of any signature page hereto shall have the same force
and effect as an original thereof.




[signature page follows]








 
1

--------------------------------------------------------------------------------

 






IN WITNESS WHEREOF, the undersigned have executed this Waiver of Participation
Rights as of this 26th day of June, 2009.




Aston Assets, S.A.


By:           /s/ Alejandro
Gonzalez                                                               
Name:      Alejandro Gonzalez                                                   
Title:        Secretary                                                   




BlueLine Capital Partners, LP


By:           BlueLine Partners, LLC,
Its General Partner


By:           /s/ Scott A.
Shuda                                                       
Name:      Scott A. Shuda                                                       
Title:        Managing
Director                                                       




BlueLine Capital Partners II, LP


By:           BlueLine Partners, LLC,
Its General Partner


By:           /s/ Scott A.
Shuda                                                       
Name:      Scott A. Shuda                                                       
Title:        Managing
Director                                                       




BlueLine Capital Partners III, LP


By:                   BlueLine Partners, LLC,
Its General Partner


By:           /s/ Scott A.
Shuda                                                       
Name:      Scott A. Shuda                                                       
Title:        Managing
Director                                                       




Jurika Family Trust U/A 3/17/1989


By:           /s/ William K.
Jurika                                                       
Name:      William K.
Jurika                                                       
Title:        Trustee                                                       


 
2

--------------------------------------------------------------------------------

 




Sirius Trust


By:           /s/ N. Mijsud      /s/ P. DeSalis
Name:      Primafides (Suisse) S.A. as Trustees of Sirius Trust
Title:        Directors                                                       




/s/ David H.
Burch                                                                
Daniel H. Burch




/s/ Harold D.
Copperman                                                                
Harold D. Copperman




/s/ Robert J.
Migliorino                                                                
Robert J. Migliorino




/s/ Philip L.
Rugani                                                                
Philip L. Rugani




/s/ William P.
Lyons                                                                
William P. Lyons












[AXS-One, Inc. Waiver of Participation Rights]




 
3

--------------------------------------------------------------------------------

 

